Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 1 of 23




                EXHIBIT 5
                                           Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 2 of 23




                                                             IN THE UNITED STATES DISTRICT COURT
                                                           FOR THE NORTHERN DISTRICT OF CALIFORNIA


                           FINJAN, INC.,

                                                                   Plaintiff,

                                                                                             C.A. No. 5:17-C V-04467-BLF (VKD)

                           SONIC WALL, NC.,

                                                                 Defendant.


                                                    THIRD PARTY DELL INC.'S RESPONSES AND OBJECTIONS TO
                                                       PLAINTIFF'S SUBPOENA TO PRODUCE DOCUMENTS,
                                                            INFORMATION. OR OBJECTS (NOS. 1-17)

                                           Pursuant to Federal Rule of Civil Procedure 45, and the Local Rules of the Court, Dell Inc.

                         ("Dell") hereby serves the following Responses and Objections to Plaintiff Finjan, Inc.'s Subpoena

                         to Produce Documents, Information, or Objects (Nos. 1-17).

                                                                         GENEIAL OBJECTIONS

                                           1.         Dell objects to Plaintiffs Subpoena, including the Definitions and Instructions

                         contained therein, to the extent that the subpoena purports to impose requirements or obligations

                         on Dell in addition to or different from those imposed by the Federal Rules of Civil Procedures or

                         the Local Rules of this Court.

                                           2.         Dell objects to the specified time and place for production of documents in response

                         to Plaintiff's Subpoena. The time provided for production of documents is unreasonable in view

                         of the number of documents requested, the age of the documents that are the subject of the

                         subpoena, and the exigent circumstances within the United States due to the declared national

                         emergency related to COVID-19. To the extent Dell agrees to search for and produce certain

                         documents in response to any request, Dell will produce documents at a time and place mutually

                          agreed upon by Dell and Plaintiff.




Highly Restricted   -   Corfidertd -   P    leged
        Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 3 of 23




       3.      Dell objects to Plaintiff's Subpoena, including the Definitions therein, to the extent

it seeks documents that are subject to the attorneyclient privilege, work product doctrine, joint-

defense doctrine, or any other applicable legal protection or privilege.

       4.      Dell objects to Plaintiff's Subpoena for seeking discovery that: (a) is not

proportional to the needs of the case; (b) is not relevant to any party's claims or defenses; (c) is

unreasonably cumulative or duplicative; (d) has already been provided to Plaintiff or is obtainable

from some other source that is more convenient, less burdensome, or less expensive; (e) creates

burden or expense outweighing any likely benefit; (f) is not restricted to any particular time frame;

and/or (g) is overbroad.

        5.      Dell objects to Plaintiffs Subpoena for seeking discovery that should be sought

from a party to this lawsuit, or that is publicly available.

        6.      Dell objects to Plaintiff's Subpoena for seeking discovery that would require

disclosing a trade secret or other confidential research, development, or commercial information.

        7.      Dell objects to Plaintiffs Subpoena for seeking discovery that is outside the

possession, custody, or control of Dell; that is not kept in the ordinary course of Dell's business;

that is equally available to Plaintiff; or that are publicly available.

        8.      DelI objects to the definition of "You" or "Dell" in Plaintiffs Subpoena as vague

and overbroad with respect to the inclusion of "predecessors in interest" or "successors in interest,"

and with respect to the inclusion of "servants, agents, attorneys, consultants, partners, associates,

investigators, representatives, accountants, financial advisors, distributors, and any other person

acting on their behalf (individually or collectively), pursuant to its authority, or subject to its

control, including any and all joint ventures or other legal entities of any type whatsoever in which




                                                    2
        Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 4 of 23




Dell Technologies Inc. owns or owned any interest, receives or received any payments, and/or

participated or now participates in any manner."

       9.      Dell objects to the definition of "Quest" in Plaintiff's Subpoena as vague and

overbroad with respect to the inclusion of "predecessors in interest" or "successors in interest,"

and with respect to the inclusion of "servants, agents, attorneys, consultants, partners, associates,

investigators, representatives, accountants, financial advisors, distributors, and any other person

acting on their behalf (individually or collectively), pursuant to its authority, or subject to its

control, including any and all joint ventures or other legal entities of any type whatsoever in which

Quest owns or owned any interest, receives or received any payments, and/or participated or now

participates in any manner."

        10.     Dell objects to the definition of "Defendant" and "SonicWall" in Plaintiff's

Subpoena as vague and overbroad with respect to the inclusion of the following: "all entities that

it acquired or are affiliated in the past or present with SonicWall"; "predecessors in interest,

suôcessors in interest"; and "servants, agents, attorneys, consultants, partners, associates,

investigators, representatives, accountants, financial advisors, distributors, and any other person

acting on its behalf, pursuant to its authority, or subject to its, control, including any and all joint

ventures or other legal entities of any type whatsoever in which SonicWall owns or owned any

interest, receives or received any payments, and/or participated or now participates in any

manner."

        11.     Dell objects to the definition of "Finjan" in Plaintiff's Subpoena as vague and

overbroad with respect to the inclusion of "predecessors in interest," or "successors in interest,"

and with respect to the inclusion of "servants, agents, attorneys, consultants, partners, associates,




                                                   3
        Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 5 of 23




investigators, representatives, accountants, financial advisors, distributors and any other person

acting on its behalf, pursuant to its authority or subject to its control."

        12.     Dell objects to the definition of "[t]he terms 'relate to,' 'reflecting,' 'relating to,'

'concerning,' or any variations thereof' in Plaintiffs Subpoena as vague and overbroad with

respect to its inclusion of "relating to, referring to, concerning, mentioning, reflecting, regarding,

pertaining to, evidencing, involving, describing, discussing, commenting on, embodying,

responding to, supporting, contradicting, or constituting (in whole or in part), or are between (as

in the context of communications), as the context makes appropriate."

        13.     Dell incorporates by reference each of the foregoing objections into the specific

objections and responses set forth below. While Dell may repeat one or more of the foregoing

objections for emphasis or some other reason, the failure to specifically refer to or repeat any of

the foregoing objections does not constitute a waiver of any sort. Moreover, subject to the

requirements of Federal Rules of Civil Procedure, Dell reserves the right to alter or amend their

objections set forth herein as additional facts are ascertained and analyzed.

        14.     By stating in response to a request that Dell will search for and produce certain

documents, Dell makes no representation that any such documents exist. Dell's searches for

documents are ongoing. In the event Dell's searches for documents reveal privileged documents

that Dell would otherwise produce, Dell will provide in due course a log identifying such

documents as being withheld on the basis of a privilege claim.
       Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 6 of 23




                              REQUESTS FOR PRODUCTION

REQUEST NO.!:

       All Documents and Communications regarding Finjan, its patents, products, or its

technology.

RESPONSE TO REQUEST NO.1:

       Dell objects to this request because it would subject Dell to an undue burden and the request

is overbroad. With respect to burden, the request is not limited in time, and the request calls for

publicly available documents equally available to Plaintiff or already in Plaintiff's custody or

control. Dell objects to this request for seeking "All Documents and Communications regarding"

this topic, which is inherently overbroad and would include privileged attorney-client

communications. Dell objects to this request for seeking documents covered by or subject to the

attorneyclient privilege, and/or the work product doctrine. Dell further objects to this request

because the request is not calculated to lead to admissible evidence and seeks discovery that is not

proportional to needs of case. In particular, Dell is not a party and no Dell products or services

are accused of infringement in this lawsuit. Any non-privileged documents concerning Finjan that

are relevant to Finj an's allegations against Sonic Wall are in the possession of SonicWall or Finjan

and should be provided by either. On the basis of the foregoing objections, Dell will not search

for or produce documents in response to this request.


REQUEST NO.2:

        All Documents and Communications regarding the acquisition of Dell Software Group and

spin out of SonicWall. See, e.g.,




                                                  5
        Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 7 of 23




https ://www.businesswire.com/news/home/20 1611010055 98/en/SonicWall-Announces-Spin-

Dell-Software-Group-%E2%80%93 and https ://www.sonicwall.com/news/sonicwall-announces-

spin-out-from-dell-software-gr/.

RESPONSE TO REQUEST NO.2:

       Dell objects to this request because it would subject Dell to an undue burden and the request

is overbroad. With respect to burden, the request is not limited in time, and the request calls for

publicly available documents equally available to Plaintiff or already in Plaintiffs custody or

control. Dell objects to this request for seeking "All Documents and Communications regarding"

this topic, which is inherently overbroad and would include privileged attorney-client

communications. Dell objects to this request for seeking documents covered by or subject to the

attorneyclient privilege, and/or the work product doctrine. Dell further objects to this request

because the request is not calculated to lead to admissible evidence and seeks discovery that is not

proportional to needs of case. In particular, Dell is not a party and no Dell products or services

are accused of infringement in this lawsuit. Any non-privileged documents concerning Sonic Wall,

including its spinout from Dell, that are relevant to Finjan's allegations against SonicWall are in

the possession of SonicWall and should be provided by SonicWall. On the basis of the foregoing

objections, Dell will not search for or produce documents in response to this request.


REQUEST NO.3:

        All Documents and Communications regarding the terms and purchase price of the

acquisition of Dell Software Group and spin out of SonicWall, and how such terms and purchase

price were determined.
       Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 8 of 23




RESPONSE TO REQUEST NO.3:

       Dell objects to this request because it would subject Dell to an undue burden and the request

is overbroad. With respect to burden, the request is not limited in time, and the request calls for

publicly available documents equally available to Plaintiff or already in Plaintiffs custody or

control. Dell objects to this request for seeking "All Documents and Communications regarding"

this topic, which is inherently overbroad and would include privileged attorney-client

communications. Dell objects to this request for seeking documents covered by or subject to the

attorneyclient privilege, and/or the work product doctrine. Dell further objects to this request

because the request is not calculated to lead to admissible evidence and seeks discovery that is not

proportional to needs of case. In particular, Dell is not a party and no Dell products or services

are accused of infringement in this lawsuit. Any non-privileged documents concerning SonicWall,

including its spinout from Dell, that are relevant to Finjan's allegations against SonicWall are in

the possession of SonicWall and should be provided by SonicWall. On the basis of the foregoing

objections, Dell will not search for or produce documents in response to this request.


REQUEST NO.4:

       All Documents and Communications regarding the acquisition of SonicWall by Dell

including       all     related       negotiations       and       agreements.       See       e.g.,

https ://www.dell.com/learn/us/en/uscorpl/secure!20 12-05 -09-dell-acguisition-sonicwall.

RESPONSE TO REQUEST NO.4:

       Dell objects to this request because it would subject Dell to an undue burden and the request

is overbroad. With respect to burden, the request is not limited in time, and the request calls for

publicly available documents equally available to Plaintiff or already in Plaintiffs custody or

control. Dell objects to this request for seeking "All Documents and Communications regarding"



                                                 7
           Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 9 of 23




this topic, which is inherently overbroad and would include privileged attorney-client

communications. Dell objects to this request for seeking documents covered by or subject to the

attorneyclient privilege, and/or the work product doctrine. Dell further objects to this request

because the request is not calculated to lead to admissible evidence and seeks discovery that is not

proportional to needs of case. In particular, Dell is not a party and no Dell products or services

are accused of infringement in this lawsuit. Any non-privileged documents concerning SonicWall,

including SonicWall's acquisition by Dell, that are relevant to Finjan's allegations against

SonicWall are in the possession of SonicWall and should be provided by SonicWall. On the basis

of the foregoing objections, Dell will not search for or produce documents in response to this

request.


REQUEST NO.5:

        All Documents and Communications regarding the terms and purchase price of the

acquisition of SonicWall, and how such terms and purchase price were determined.

RESPONSE TO REQUEST NO.5:

        Dell objects to this request because it would subject Dell to an undue burden and the request

is overbroad. With respect to burden, the request is not limited in time, and the request calls for

publicly available documents equally available to Plaintiff or already in Plaintiffs custody or

control. Dell objects to this request for seeking "All Documents and Communications regarding"

this topic, which is inherently overbroad and would include privileged attorney-client

communications. Dell objects to this request for seeking documents covered by or subject to the

attorneyclient privilege, and/or the work product doctrine. Dell further objects to this request

because the request is not calculated to lead to admissible evidence and seeks discovery that is not

proportional to needs of case. In particular, Dell is not a party and no Dell products or services
       Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 10 of 23




are accused of infringement in this lawsuit. Any non-privileged documents concerning Sonic Wall,

including SonicWall's acquisition by Dell, that are relevant to Finjan's allegations against

Sonic Wall are in the possession of SonicWall and should be provided by SonicWall. On the basis

of the foregoing objections, Dell will not search for or produce documents in response to this

request.


REQUEST NO.6:

       All Documents and Communications regarding a breakdown of the value of each

SonicWall asset, including of SonicWall Products, technology, patents, trademarks, customer

relationships and other intangible assets, that were the subject of diligence by You or a third party.

RESPONSE TO REQUEST NO.6:

       Dell objects to this request because it would subject Dell to an undue burden and the request

is overbroad. With respect to burden, the request is not limited in time, and the request calls for

publicly available documents equally available to Plaintiff or already in Plaintiffs custody or

control. Dell objects to this request for seeking "All Documents and Communications regarding"

this topic, which is inherently overbroad and would include privileged attorney-client

communications. Dell objects to this request for seeking documents covered by or subject to the

attorneyclient privilege, and/or the work product doctrine. Dell further objects to this request

because the request is not calculated to lead to admissible evidence and seeks discovery that is not

proportional to needs of case. In particular, Dell is not a party and no Dell products or services

are accused of infringement in this lawsuit. Any valuation that Dell, a non-party, placed on the

assets of Sonic Wall has no bearing on any dispute between Finjan and SonicWall. Any documents

concerning SonicWall, including SonicWall's acquisition by Dell, that are relevant to Finjan's

allegations against SonicWall are in the possession of SonicWall and should be provided by
       Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 11 of 23




SonicWall. Subject to the foregoing objections and the General Objections, Dell will search for

and produce non-privileged documents in Dell's possession that are sufficient to show Dell's

internal valuation of the technology accused of infringement by Finjan in its lawsuit against

SonicWall.


REQUEST NO.7:

       All Documents and Communications regarding internal and external valuations of

SonicWall and/or SonicWall Products.

RESPONSE TO REQUEST NO.7:

       Dell objects to this request because it would subject Dell to an undue burden and the request

is overbroad. With respect to burden, the request is not limited in time, and the request calls for

publicly available documents equally available to Plaintiff or already in Plaintiff's custody or

control. Dell objects to this request for seeking "All Documents and Communications regarding"

this topic, which is inherently overbroad and would include privileged attorney-client

communications. Dell objects to this request for seeking documents covered by or subject to the

attorneyclient privilege, and/or the work product doctrine. Dell further objects to this request

because the request is not calculated to lead to admissible evidence and seeks discovery that is not

proportional to needs of case. In particular, Dell is not a party and no Dell products or services

are accused of infringement in this lawsuit. Any valuation that Dell, a non-party, placed on the

assets of SonicWall has no bearing on any dispute between Finjan and SonicWall. Any documents

concerning SonicWall, including SonicWall's acquisition by Dell, that are relevant to Finjan's

allegations against SonicWall are in the possession of SonicWall and should be provided by

SonicWall. Subject to the foregoing objections and the General Objections, Dell will search for

and produce non-privileged documents in Dell's possession that are sufficient to show Dell's



                                                 10
       Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 12 of 23




internal valuation of the technology accused of infringement by Finjan in its lawsuit against

SonicWall.


REQUEST NO.8:

       All Documents and Communications regarding Your opinions, considerations, and

analysis that drove the decisions to acquire Sonic Wall.

RESPONSE TO REQUEST NO.8:

       Dell objects to this request because it would subject Dell to an undue burden and the request

is overbroad. With respect to burden, the request is not limited in time, and the request calls for

publicly available documents equally available to Plaintiff or already in Plaintiffs custody or

control. Dell objects to this request for seeking "All Documents and Communications regarding"

this topic, which is inherently overbroad and would include privileged attorney-client

communications. Dell objects to this request for seeking documents covered by or subject to the

attorneyclient privilege, and/or the work product doctrine. Dell further objects to this request

because the request is not calculated to lead to admissible evidence and seeks discovery that is not

proportional to needs of case. In particular, Dell is not a party and no Dell products or services

are accused of infringement in this lawsuit. Any non-privileged documents concerning SonicWall,

including SonicWall's acquisition by Dell, that are relevant to Finjan's allegations against

SonicWall are in the possession of SonicWall and should be provided by SonicWall. On the basis

of the foregoing objections, Dell will not search for or produce documents in response to this

request.


REQUEST NO.9:

           All Documents and Communications regarding Your opinions, considerations, and

analysis that drove the decisions to acquire Dell Software Group and to spin out Sonic Wall.


                                                 11
       Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 13 of 23




RESPONSE TO REQUEST NO.9:

       Dell objects to this request because it would subject Dell to an undue burden and the request

is overbroad. With respect to burden, the request is not limited in time, and the request calls for

publicly available documents equally available to Plaintiff or already in Plaintiff's custody or

control. Dell objects to this request for seeking "All Documents and Communications regarding"

this topic, which is inherently overbroad and would include privileged attorney-client

communications. Dell objects to this request for seeking documents covered by or subject to the

attorneyclient privilege, and/or the work product doctrine. Dell further objects to this request

because the request is not calculated to lead to admissible evidence and seeks discovery that is not

proportional to needs of case. In particular, Dell is not a party and no Dell products or services

are accused of infringement in this lawsuit. Any non-privileged documents concerning Sonic Wall,

including its spinout from Dell, that are relevant to Finjan's allegations against SonicWall are in

the possession of SonicWall and should be provided by SonicWall. On the basis of the foregoing

objections, Dell will not search for or produce documents in response to this request.


REQUEST NO. 10:

       All Documents and Communications regarding the SonicWall Products.

RESPONSE TO REQUEST NO. 10:

       Dell objects to this request because it would subject Dell to an undue burden and the request

is overbroad. With respect to burden, the request is not limited in time, and the request calls for

publicly available documents equally available to Plaintiff or already in Plaintiff's custody or

control. Dell objects to this request for seeking "All Documents and Communications regarding"

this topic, which is inherently overbroad and would include privileged attorney-client

communications. Dell objects to this request for seeking documents covered by or subject to the



                                                 12
       Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 14 of 23




attorneyclient privilege, and/or the work product doctrine. Dell further objects to this request

because the request is not calculated to lead to admissible evidence and seeks discovery that is not

proportional to needs of case. In particular, Dell is not a party and no Dell products or services

are accused of infringement in this lawsuit. Any documents concerning Finjan that are relevant to

Finj an's allegations against SonicWall are in the possession of SonicWall and should be provided

by SonicWall. On the basis of the foregoing objections, Dell will not search for or produce

documents in response to this request.


REQUEST NO. 11:

       All Documents and Communications regarding the role of SonicWall's security

technologies, products, and/or patents in Dell's acquisition of SonicWall.

RESPONSE TO REQUEST NO. 11:

       Dell objects to this request because it would subject Dell to an undue burden and the request

is overbroad. With respect to burden, the request is not limited in time, and the request calls for

publicly available documents equally available to Plaintiff or already in Plaintiff's custody or

control. Dell objects to this request for seeking "All Documents and Communications regarding"

this topic, which is inherently overbroad and would include privileged attorney-client

communications. Dell objects to this request for seeking documents covered by or subject to the

attorneyclient privilege, and/or the work product doctrine. Dell further objects to this request

because the request is not calculated to lead to admissible evidence and seeks discovery that is not

proportional to needs of case. In particular, Dell is not a party and no Dell products or services

are accused of infringement in this lawsuit. Any documents concerning SonicWall, including

SonicWall's acquisition by Dell, that are relevant to Finj an's allegations against SonicWall are in




                                                 13
       Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 15 of 23




the possession of SonicWall and should be provided by SonicWall. On the basis of the foregoing

objections, Dell will not search for or produce documents in response to this request.


REQUEST NO. 12:

       All Documents and Communications regarding the role of Sonic Wall's security

technologies, products, and/or patents in the acquisition of Dell Software Group and spin out of

SonicWall.

RESPONSE TO REQUEST NO. 12:

       Dell objects to this request because it would subject Dell to an undue burden and the request

is overbroad. With respect to burden, the request is not limited in time, and the request calls for

publicly available documents equally available to Plaintiff or already in Plaintiffs custody or

control. Dell objects to this request for seeking "All Documents and Communications regarding"

this topic, which is inherently overbroad and would include privileged attorney-client

communications. Dell objects to this request for seeking documents covered by or subject to the

attorneyclient privilege, and/or the work product doctrine. Dell further objects to this request

because the request is not calculated to lead to admissible evidence and seeks discovery that is not

proportional to needs of case. In particular, Dell is not a party and no Dell products or services

are accused of infringement in this lawsuit. Any valuation that Dell, a non-party, placed on the

assets of Sonic Wall has no bearing on any dispute between Finjan and SonicWall. Any documents

concerning SonicWall, including SonicWall's acquisition by Dell, that are relevant to Finjan's

allegations against SonicWall are in the possession of SonicWall and should be provided by

SonicWall. Subject to the foregoing objections and the General Objections, Dell will search for

and produce non-privileged documents in Dell's possession that are sufficient to show Dell's




                                                 14
       Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 16 of 23




internal valuation of the technology accused of infringement by Finjan in its lawsuit against

SonicWall.


REQUEST NO. 13:

       All Documents and Communications regarding past, present, and future projected gross

bookings, revenues, profits, market share, customers, distributors, or channel partners for

SonicWall Products.

RESPONSE TO REQUEST NO. 13:

       Dell objects to this request because it would subject Dell to an undue burden and the request

is overbroad. With respect to burden, the request is not limited in time, and the request calls for

publicly available documents equally available to Plaintiff or already in Plaintiffs custody or

control. Dell objects to this request for seeking "All Documents and Communications regarding"

this topic, which is inherently overbroad and would include privileged attorney-client

communications. Dell objects to this request for seeking documents covered by or subject to the

attorneyclient privilege, and/or the work product doctrine. Dell further objects to this request

because the request is not calculated to lead to admissible evidence and seeks discovery that is not

proportional to needs of case. In particular, Dell is not a party and no Dell products or services

are accused of infringement in this lawsuit. Any documents concerning Finjan that are relevant to

Finjan's allegations against SonicWall are in the possession of SonicWall and should be provided

by SonicWall.    On the basis of the foregoing objections, Dell will not search for or produce

documents in response to this request.


REQUEST NO. 14:

       All Documents and Communications regarding the functionality, operation, technologies,

value, or benefits of the SonicWall Products.


                                                15
       Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 17 of 23




RESPONSE TO REOUEST NO. 14:

       Dell objects to this request because it would subject Dell to an undue burden and the request

is overbroad. With respect to burden, the request is not limited in time, and the request calls for

publicly available documents equally available to Plaintiff or already in Plaintiffs custody or

control. Dell objects to this request for seeking "All Documents and Communications regarding"

this topic, which is inherently overbroad and would include privileged attorney-client

communications. Dell objects to this request for seeking documents covered by or subject to the

attorneyclient privilege, and/or the work product doctrine. Dell further objects to this request

because the request is not calculated to lead to admissible evidence and seeks discovery that is not

proportional to needs of case. In particular, Dell is not a party and no Dell products or services

are accused of infringement in this lawsuit. Any documents concerning Finjan that are relevant to

Finjan's allegations against SonicWall are in the possession of SonicWall and should be provided

by SonicWall.    On the basis of the foregoing objections, Dell will not search for or produce

documents in response to this request.


REOUEST NO. 15:

        All Documents and Communications regarding any indemnification agreements or hold

overs related to this Action or Finjan's patents.

RESPONSE TO RFOUEST NO. 15:

        Dell objects to this request because it would subject Dell to an undue burden and the request

is overbroad. With respect to burden, the request is not limited in time, and the request calls for

publicly available documents equally available to Plaintiff or already in Plaintiffs custody or

control. Dell objects to this request for seeking "All Documents and Communications regarding"

this topic, which is inherently overbroad and would include privileged attorney-client



                                                    16
       Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 18 of 23




communications. Dell objects to this request for seeking documents covered by or subject to the

attorneyclient privilege, and/or the work product doctrine. Dell further objects to this request

because the request is not calculated to lead to admissible evidence and seeks discovery that is not

proportional to needs of case. In particular, Dell is not a party and no Dell products or services

are accused of infringement in this lawsuit. Any documents concerning Finjan that are relevant to

Finjan's allegations against SonicWall are in the possession of SonicWall and should be provided

by SonicWall. On the basis of the foregoing objections, Dell will not search for or produce

documents in response to this request.


REQUEST NO. 16:

        Documents sufficient to show any past or current corporate relationship between Dell and

SonicWall.

RESPONSE TO REQUEST NO. 16:

        Dell objects to this request because it would subject Dell to an undue burden and the request

is overbroad. With respect to burden, the request is not limited in time, and the request calls for

publicly available documents equally available to Plaintiff or already in Plaintiff's custody or

control. Dell objects to this request for seeking "All Documents and Communications regarding"

this topic, which is inherently overbroad and would include privileged attorney-client

communications. Dell objects to this request for seeking documents covered by or subject to the

attorneyclient privilege, and/or the work product doctrine. Dell further objects to this request

because the request is not calculated to lead to admissible evidence and seeks discovery that is not

proportional to needs of case. In particular, Dell is not a party and no Dell products or services

 are accused of infringement in this lawsuit. Any documents concerning Finjan that are relevant to

 Finjan's allegations against SonicWall are in the possession of Sonic Wall and should be provided


                                                  17
         Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 19 of 23




by SonicWall. On the basis of the foregoing objections, Dell will not search for or produce

documents in response to this request.


REQUEST NO. 17:

         Documents sufficient to show any past or current corporate relationship between Dell and

Quest.

RESPONSE TO REQUEST NO. 17:

         Dell objects to this request because it would subject Dell to an undue burden. Dell further

objects to this request because the request is not calculated to lead to admissible evidence and

seeks discovery that is not proportional to needs of case. To the best of Dell's understanding,

Quest is not a party to the lawsuit involving Finjan and SonicWall, and Quest bears no relation to

the same. On the basis of the foregoing objections, Dell will not search for or produce documents

in response to this request.




                                                  18
      Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 20 of 23




Dated: March 27, 2020                Respectfully submitted,

                                     /s/   Roger FulMhum
                                     Roger Fuighum
                                     BAKER BOTTS L.L.P.
                                     910 Louisiana Street
                                     Houston, Texas 77002
                                     Telephone: (713) 229-1707
                                     Facsimile: (713) 229-2707
                                     Email: roger.fulghumbakerbotts.com

                                     Mark Speegle
                                     BAKER BOTTS L.L.P.
                                     98 San Jacinto Boulevard
                                     Suite 1500
                                     Austin, Texas 78701
                                     Telephone: (512) 322-2536
                                     Facsimile: (512) 322-3636
                                     Email: mark.speegle@bakerbotts.com

                                     Attorneys for Third Party Dell Inc.




                                    19
       Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 21 of 23




                                 CERTIFICATE OF SERVICE

       I hereby certify that all counsel   of record are being served this 27th day of March 2020, by
regular mail and e-mail at the addresses indicated below:

 Paul J. Andre                                                         VIA ELECTRONIC MAIL
 Aakash B. Jeriwala
 Austin W. Manes
 Daniel David Williams
 Hannah Yunkyung Lee
 James R. Hannah
 Kristopher Benjamin Kastens
 Lisa Kobialka
 Melissa Theresa Giorgi Brenner
 Kramer Levin Naftalis & Frankel LLP
 990 Marsh Road
 Menlo Park, CA 94025
 pandre@kramerlevin.com
  aj ariwala(kramerlevin .com
  amanes@kramerlevin.com
  ddwilliams@kramerlevin.com
  hlee@kramerlevin.com
 fhannah@kramerlevin.com
  kkastens@kramerlevin.com
  lkobialka@kramerlevin.com
  mbrenner@kramerlevin.com

 Aaron M. Frankel                                                      VIA ELECTRONIC MAIL
 Julian J. Pymento
 Kramer Levin Naftalis & Frankel LLP
 1177 Avenue of the Americas
 New York, NY 10036
 afrankel@kramerlevin.com
 jpymentokramerlevin.com

 Colby Brian Springer                                                  VIA ELECTRONIC MAIL
 Margaux Azurin Savee
 Polsinelli LLP
 Three Embarcadero Center, Suite 2400
 San Francisco, CA 94111
 cspringer@polsinelli.com
 msavee@polsinelli.com




                                                    20
      Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 22 of 23




David Carl Dotson                                 VIA ELECTRONIC MAIL
Jennifer Heilmund Forte
Matthew C Gaudent
Robin L. McGrath
John Robert Gibson
Alice Egan Snedeker
Duane Morris LLP
 1075 Peachtree Street, N.E.
Suite 2000
Atlanta, GA 30309-3448
dcdotson@duanemorris.com
jhforte@duanemorris.com
mcgaudetduanemorris.com
rlmcgrathc2iduanemorris. corn
aesnedeker@duanemorris.com
jrgibson(duanernonis.corn

Jarrad Michaelis Gunther                           VIA ELECTRONIC MAIL
Joseph Andrew Powers
Duane Morris LLP
30 South 17th Street
Philadelphia, PA 19103
irnguntherc2iduanemorris.corn
japowersduanernorris.corn

Daniel Todd McCloskey                              VIA ELECTRONIC MAIL
Daryl Stuart Bartow
Nicole Grigg
Duane Morris LLP
2475 Hanover Street
Palo Alto, CA 94304-1194
dtrnccloskey@duanernorris.com
dsbartow@duanernorris.com
negrigg(duanernorris.corn

Patrick Shaw Salceda                               VIA ELECTRONIC MAIL
Duane Morris LLP
Spear Tower
One Market Plaza, Suite 2200
San Francisco, CA 94105-1127
psalceda@duanernorris.com




                                    21
      Case 1:20-mc-00652-RP Document 1-5 Filed 06/22/20 Page 23 of 23




Robyn Ast-Umoser                                        VIA ELECTRONIC MAIL
Polsinelli, PC
100 S. Fourth Street, Suite 1000
Saint Louis, MO 63102
rastgmoser(polsine1li.com

Ronald Marc Daignault                                   VIA ELECTRONIC MAIL
Polsinelli PC
600 Third Avenue, 421 Floor
New York, NY 10016
rdaignault@polsinelli.com

                                         Is!   Roger Fuighum
                                         Roger Fulghum




                                    22
